DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, US 3,399,302 teaches a prompt gamma monitor for patient dose monitoring in hadron therapy, said prompt gamma monitor comprising: 
a first detection module and a second detection module and independent detection modules that are and configured in a way as to let prompt gammas coming from a patient initially interact with the first detection module and generate an electromagnetic shower propagating to the second detection module as shown in Fig. 1,  and said monitor furthermore comprising a signal detecting unit that is adapted to detect an electronic signal coincidence between the two detection modules said first detection module and said second detection module as shown in Fig. 2. And Perali et al. (2014, Physics in Medicine and Bioloty) teaches in Fig. 2 a dose rate measurement, and JP 2006 – 113016 teaches a first detection module and a second detection module that is contiguous, but the prior art of record fails to teach or reasonably suggest:
wherein the first detection module is thick enough to collect sufficient signal from an incoming neutron or photon but thin enough to enable the electromagnetic shower from the photon interaction with the photon to propagate to the second detection module and to limit natural lateral spread of the electromagnetic shower and wherein the second detection module is thick enough to absorb a large fraction of the energy from said electromagnetic shower.
	With respect to independent claims 14 and 17, because of the same allowable subject matter as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884